                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     ALFONSO OSEGUERA, et al.,                           Case No. 17-cv-03252-PJH (RMI)
                                   9                    Plaintiffs,
                                                                                             ORDER
                                  10             v.
                                                                                             Re: Dkt. No. 52
                                  11     LONGHUA ZHU, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                              On February 6, 2019, at 10:00 am, the court conducted a hearing regarding a discovery
                                  14

                                  15   dispute concerning Plaintiffs’ Request for Production of Documents and Special Interrogatories

                                  16   propounded to Defendants, as well as an opt-out process conducted by Defendants. Having

                                  17   considered Parties’ arguments, and for the reasons stated on the record, the court hereby ORDERS
                                  18   as follows:
                                  19
                                       1. Within ten (10) calendar days of February 6, 2019, Defendants will provide Plaintiffs verified
                                  20
                                           supplemental responses regarding employees’ contact information, including addresses and
                                  21
                                           telephone numbers. As to any such information that Defendants do not possess, Defendants
                                  22

                                  23       shall certify that fact to Plaintiffs within that same ten-day period.

                                  24   2. Within thirty (30) calendar days of February 6, 2019, Defendants will provide Plaintiffs all

                                  25       payroll and timekeeping documents for all current or former employees, who did not sign opt-
                                  26
                                           out notices, and who worked or work for Defendants during the relevant time period.
                                  27
                                  28
                                       3. Plaintiffs’ request for payroll and timekeeping documents of those employees who have
                                   1

                                   2       signed opt-out notices is DENIED. If Plaintiffs believe that they are entitled to receive payroll

                                   3       and timekeeping documents for those employees who have signed opt-out notices, after

                                   4       following the meet and confer procedures, the Parties may submit a joint letter brief, including
                                   5       supporting authority, to the court.
                                   6
                                       4. Within thirty (30) calendar days of February 6, 2019, Defendants will grant Plaintiffs’ expert
                                   7
                                           reasonable access to Defendants’ Point of Sale Records during regular business hours.
                                   8
                                           Defendants shall make all Point of Sale Records of the relevant time period available and
                                   9

                                  10       Plaintiffs’ expert shall download electronic Point of Sale Records at Fusan Corporation’s

                                  11       restaurant address at Plaintiff’s sole expense.

                                  12   5. The Parties shall agree on a stipulated protective order. Documents and information to be
Northern District of California
 United States District Court




                                  13
                                           produced by Defendants as set forth above may be marked for protection if appropriate.
                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 11, 2019

                                  17

                                  18
                                                                                                    ROBERT M. ILLMAN
                                  19                                                                United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         2
